Citation Nr: 1133164	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-32 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from January 1945 to November 1946.  He passed away in May 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Sioux Falls, South Dakota.  Prior to his death, the Veteran had initiated an appeal at the RO involving the claim listed above.  In March 2009, the RO sent the Veteran a statement of the case as to this issue.  Subsequent to his death, in September 2009, the appellant submitted a claim for Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits.  She also submitted a VA Form 9 (i.e., substantive appeal) indicating that she desired to continue the Veteran's appeal regarding service connection for a bilateral knee disorder.  

During the pendency of the Veteran's appeal, Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  Id.; 38 U.S.C.A. § 5121A (West 2002).  

In October 2010, the RO determined that the appellant could properly be substituted as the claimant in the pending appeal.  Seeing as the VA Form 9 was timely received (i.e., within one year of the date of the mailing of the October 2008 rating decision), the case was submitted to the Board for an appellate determination.  

The appellant indicated on her September 2009 substantive appeal that she desired a hearing before a member of the Board at the local RO.  The record reflects that she was scheduled for such hearing (also known as a Travel Board hearing) in June 2011 and that she was notified of this hearing by letters dated in April and May 2011.  Less than one week before her scheduled hearing, the appellant's accredited representative submitted a request that she be allowed to testify over the telephone rather than at an in-person hearing due to recent eye surgery.  The request was denied by the Board as pertinent regulations only provide for an in-person hearing (satisfied either by a Travel Board or a hearing held via videoconference).  See 38 C.F.R. § 20.700 (2010).  The appellant was, however, notified that she could request to reschedule her hearing following her recovery from surgery.  The day before her scheduled hearing correspondence was received from the accredited representative indicating that the appellant did not wish to reschedule and that it was her desire to withdraw her request for a hearing before a member of the Board.  As such, her request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2010).  

The Board has reviewed the record and concludes that current circumstances require additional remand prior to appellate review of the this appeal.  As such, it is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).





REMAND

Historically, a determination regarding whether a veteran's surviving spouse was entitled to accrued benefits for a claim pending at the time of a veteran's death was limited to the evidence in the file at the date of the veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  However, under the newly-enacted 38 U.S.C.A. § 5121A, when a properly qualified substitute claimant continues the pending claim in the footsteps of a veteran after his demise, additional development of the record may be undertaken if that is deemed appropriate and/or necessary in order to adequately adjudicate the merits of the claim.  In other words, a substitute claimant may submit additional evidence in support of the claim, and, similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence.  

Here, the Board has determined that there is outstanding, relevant evidence that must be obtained prior to an appellate determination being made.  Specifically, a remand is necessary because the record first indicates that there are outstanding VA treatment records that were reviewed and considered by the October 2008 VA examiner that are not associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In this regard, the examiner stated that, in addition to reviewing the claims file and the VA electronic medical record, she "[a]lso reviewed 2 volumes of medical chart of care that preceded computer records."  The Board notes that it is required to conduct a de novo review of the Veteran's appeal.  Thus, a complete and accurate record is essential to its mission and the Agency of Original Jurisdiction (AOJ) should request any non-electronic medical records from the VA Medical Center (VAMC) in Hot Springs, South Dakota.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.7 (2010).

Additionally, further development is needed with regard to the Veteran's service treatment record because there is evidence that he was hospitalized and treated for "synovitis" of "both knees" at the Station Hospital at Camp Hood, Texas from March 6, 1946, to May 5, 1946.  The Veteran's service treatment records were previously requested and found to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  However, clinical records (i.e., inpatient records) are often stored under the name of the facility and not the veteran.  As there is no indication that any request has been made to the NPRC or other appropriate source for a search of the hospital's records, the Board finds that the VA has not fulfilled its heightened duty to assist a claimant when a veteran's service records are unavailable due to no fault of the veteran or claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative medical records).

Finally, the Board is of the opinion that another medical opinion should be requested following completion of the above development.  The October 2008 VA examination conducted shortly before the Veteran's death reveals that he was unable to provide much in the way of information regarding his history or his current complaints due to the advanced stage of his dementia.  However, the record contains earlier statements from the Veteran - namely, his May 2008 claim for compensation - that he experiences constant pain in his knees due to injuries received during service.  Additionally, the appellant, the Veteran's surviving spouse, has indicated on multiple occasions that the Veteran has experienced knee problems ever since she met him in 1947, less than one year after his release from active duty service.  

Lay testimony can be competent and sufficient to establish a diagnosis of a condition in certain circumstances.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Since it is not clear whether the October 2008 VA examiner took the Veteran's and appellant's earlier statements regarding the Veteran's symptoms into account in making a diagnosis (or in this case not making a diagnosis), the Board feels that another opinion is needed to clarify whether it is at least as likely as not that the Veteran had a chronic bilateral knee disorder prior to his death and, if so, whether it was related to military service, including his hospitalization and treatment for synovitis of both knees.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records pertaining to the Veteran, including any non-electronic records referenced by the October 2008 VA examiner, from the VAMC in Hot Springs, South Dakota.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Contact the appropriate source(s), including the NPRC, to obtain any outstanding clinical records, including any inpatient treatment records, from the Station Hospital at Camp Hood, Texas for the period from March 6, 1946, to May 5, 1946.  Any search for these records should include a search of records under the name of the facility, and not the Veteran.  All efforts to obtain these records should be documented in the claims file and any response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  If any VA or non-VA records are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the appellant that such records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform her that it is ultimately her responsibility for providing the evidence.

4.  Following receipt of the above records (if available), refer the case to a VA physician for a medical opinion.  The reviewing physician must be provided with the entire claims file, including a copy of this REMAND.  The opinion should reflect that a review of the claims file, including statements by the Veteran and his wife (the appellant) regarding the Veteran's knees since service.  Any opinion should be explained by the reviewing physician, with citation to any pertinent findings from the lay and medical record used to reach a conclusion.  After reviewing the record, the VA physician should indicate whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran had a chronic bilateral knee disorder that was related to military service, including his hospitalization and treatment for synovitis of both knees. 

5.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the appellant has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the appellant and her representative, if any, should be furnished an appropriate supplemental statement of the case and afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



